Name: Commission Regulation (EC) No 1845/2002 of 16 October 2002 fixing the olive yields and oil yields for the 2001/2002 marketing year
 Type: Regulation
 Subject Matter: farming systems;  agricultural structures and production;  processed agricultural produce;  plant product
 Date Published: nan

 Avis juridique important|32002R1845Commission Regulation (EC) No 1845/2002 of 16 October 2002 fixing the olive yields and oil yields for the 2001/2002 marketing year Official Journal L 279 , 17/10/2002 P. 0012 - 0028Commission Regulation (EC) No 1845/2002of 16 October 2002fixing the olive yields and oil yields for the 2001/2002 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 1513/2001(2), and in particular Article 5(11) thereof,Having regard to Council Regulation (EEC) No 2261/84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organisations(3), as last amended by Regulation (EC) No 1639/98(4), and in particular Article 19 thereof,Whereas:(1) Article 18 of Regulation (EEC) No 2261/84 provides that the olive yields and oil yields referred to in Article 5(7) of Regulation No 136/66/EEC are to be fixed by homogeneous production zone on the basis of the figures supplied by producer Member States. The production zones were designated in Commission Regulation (EC) No 2138/97(5), as last amended by Regulation (EC) No 1836/2002(6). Taking into account the figures received, the yields should be fixed as laid down in the Annex.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1For the 2001/2002 marketing year, the olive yields and oil yields shall be as set out in the Annex.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 November 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 October 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 201, 26.7.2001, p. 4.(3) OJ L 208, 3.8.1984, p. 3.(4) OJ L 210, 28.7.1998, p. 38.(5) OJ L 297, 31.10.1997, p. 3.(6) OJ L 278, 16.10.2002, p. 10.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGA>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>